Rice, J.
—The law may be deemed settled, that where a vessel is let or hired, whether by written charter or parol contract, and the possession is transferred to the hirer, and he sails her at his own expense, and has the entire control, such hirer is to be deemed the owner for the time being, and as such, so far as third parties are concerned, succeeds to all the rights and liabilities of the general owner. 3 Kent’s Com. 136; Skolfield v. Potter, Davis, 392; Thompson v. Snow, 4 Maine, 265; Cutler v. Thurlo, 20 Maine, 213; Taggard v. Loring, 16 Mass. 336; Thompson v. Hamilton, 12 Pick. 425; Cutler v. Windsor, 6 Pick. 339; Perry v. Osborn, 5 Pick. 422.
*176Reed executed his charter party and delivered possession of his interest in the schooner, to John Hodgdon, on the 7th of April, 1847, at Boothbay. The supplies for which this action was brought, were delivered on board of said schooner at Bath to the order of Jackson Hodgdon and John Hodgdon. The first articles charged in the bill were not delivered by the plaintiff until the 13th of April, some six days after the date of the charter party, and of the delivery of the vessel to Hodgdon. With the purchase of those supplies Reed does not seem to have been in any way connected.
It is contended, however, that inasmuch as he was the general owner, and had given no notice of the letting, he is still liable for the supplies furnished by the plaintiff. Story on Agency, .<§> 298 ; Rich v. Coe, 9 Cow. 636.
However the rule of law may have been held, in former times upon this point, the course of judicial decision is now admitted to be in favor of exempting the owners from the liability for ordinary supplies while the vessel is employed under such a contract. Skolfield v. Potter, Davis, 393; Reeve v. Davis, 1 Adol. & Ellis, 312. Such is the law in this State. Cutler v. Thurlo, 20 Maine, 213.
The contract for hire in this case was distinct, and the control of the vessel on the part of the hirer, for the purposes for which she was hired, was absolute, and commenced at the time the charter party was executed and the delivery was taken.
According to the agreement of the parties, plaintiff is to discontinue as to Reed, and he is entitled to his costs.
Shepley, C. J., and Wells, Howard and Hathaway, J. J concurred.